NUMBER 13-21-00072-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI — EDINBURG

             IN RE C.A. WINN FAMILY ENTERPRISES, LTD.,
               TOM C. WINN FAMILY ENTERPRISES, LTD.,
           AND SOUTHERN WINN FAMILY ENTERPRISES, LTD.


                       On Petition for Writ of Mandamus.


                                       ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       On March 8, 2021, relators C.A. Winn Family Enterprises, Ltd., Tom C. Winn

Family Enterprises, Ltd., & Southern Winn Family Enterprises, Ltd. filed a petition for writ

of mandamus seeking to compel the trial court to vacate its venue order transferring the

underlying case from Nueces County, Texas, to Bexar County, Texas.

       The Court requests that the real parties in interest, Lloyd Gillespie, 2350 Senator

Partners, L.L.C., and Gillespie Partners, Ltd., or any others whose interest would be
directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

                                                               PER CURIAM



Delivered and filed on the
9th day of March, 2021.




                                             2